TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00494-CR




                               The State of Texas, Appellant

                                              v.

                              Bradley Albert Hoppe, Appellee



         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 10-2622-2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: August 30, 2011

Do Not Publish